DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 11-26-2021. As directed, claims 1, 18, and 29 have been amended, claim 9 has been cancelled, claims 6-8, 10, and 20-28 have been previously cancelled, and no new claims have been added. Thus, claims 1-6, 11-19, and 29-32 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Holm on 12-10-2021.
The application has been amended as follows: 
Claim 18 is amended to read:
18. (Currently Amended) A filter element, comprising: filter media having front and rear walls each comprising a proximal end and a distal end, a side portion at the proximal ends of the front and rear walls, and an outlet; and a breather tube attached to the filter wherein the outlet is positioned at least partially on the side portion, and the front and rear walls are joined at least partially along a perimeter such that leakage of air cannot occur between the front and rear walls, wherein the front wall and rear wall are joined directly together around less than the entire perimeter.
Claim 19 is cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 18, and 29, the closest prior art of record, Angadjivand (US 2007/0144123) discloses a filter element (12) (abstract, line 1) comprising: filter media (34, 36 which are components of the filter element 12; paragraph 42, lines 1-3; Fig. 2) having front (34) and rear (36) walls (paragraph 42, lines 1-2; Fig. 2) each comprising a proximal end and a distal end (see annotated figures below), a side portion (see annotated figures below) at the proximal ends of the front (34) and rear (36) walls (see annotated Fig. 2 below), and an outlet (15) (Fig. 1); and a breather tube (18) attached to the filter media (34, 36; breather tube 18 is attached at wall 36 see Fig. 2) in fluid communication with the outlet (15) (paragraph 38, lines 1-3; Fig. 1) wherein the filter media defines an internal volume enclosed by the front and rear walls (34, 36) such that air enters the internal volume through the filter media and exits through the 

    PNG
    media_image1.png
    633
    256
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    633
    256
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    633
    256
    media_image3.png
    Greyscale

Angajdivand fails to disclose that the outlet is positioned at least partially on the side portion, and further fails to disclose that the front wall and the rear wall are joined directly together around less than the entire perimeter.
While the prior art acknowledges that the outlet of analogous breather tubes can be variably positioned, see for example Fecteau (US 2003/0089089) which teaches that the placement of the outlet (14) and associated breather tube (16) can be variably positioned according to the desired application and design choice (paragraph 13; see also paragraph 12 which discusses the attachment of the outlet 14 and the fitting 16), the prior art does not fairly suggest that a modification of the placement of the outlet at the side portion of Angadjivand would result in a filter element with an outlet positioned at least partially on the side portion and 
	Additional prior art examples of variously positioned outlets and breather tubes are illustrated in Salapow (US 2001/0054424), and Legare (US 2011/0284006), however neither of these outlets are positioned on an analogous side portion of the filter media.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785